Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Prosecution is being re-opened due to an inadvertent misinterpretation of Cizek (U.S. 2012/0210709) in the Non-Final Rejection mailed 1/29/21.  The Previous Non-Final Rejection mailed 1/29/21 has been vacated and replaced with the following Non-Final Rejection.
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 4 is objected to because of the following informalities:  “a wastegate” in line 2 should be --the wastegate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tschirschke (U.S. 2015/0125273).

    PNG
    media_image1.png
    603
    787
    media_image1.png
    Greyscale
Modified Fig. 3
Re claim 1:
Tschirschke discloses a turbocharger (1, turbocharger - Para 17) comprising: 
a turbine housing (2, turbine housing - Para 17) that accommodates a turbine wheel (5, turbine wheel - Para 17) and has a bypass passage (19, wastegate duct - Para 19 (a type of bypass passage)) defined therein (see Figs. 1 and 3), the bypass passage connecting a section of an exhaust passage that is on an upstream side of the 
a wastegate (10, flap arrangement - Para 18 (a type of wastegate as described in Para 18)) that is attached to the turbine housing (see Fig. 1) and selectively opens and closes the bypass passage (see Figs. 1, 3, and Para 18), wherein 
a valve seat (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of valve seat)) for the wastegate is provided at an open edge (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of open edge)) of the bypass passage (19) in an inner wall surface (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of inner wall surface (see Fig. 1 where element C identified in Modified Fig. 3 above is shown as an internal wall surface of 2))) of the turbine housing (2), 
a deformable portion (11, spring disk - Para 19 (a type of deformable portion)) is provided on a first one of the valve seat and the wastegate (10)(see Figs. 3 and Para 19), the deformable portion (11) contacting a second one of the valve seat (Modified Fig. 3 above - A (as described above)) and the wastegate when the bypass passage is shifted from an open state to a fully closed state (see Fig. 3 and Para 5 - “In the closed State of the flap arrangement, therefore, the spring disk bears directly against the turbine housing and thus directly seals off the wastegate duct”), and 
the deformable portion (11) is configured to be deformed in accordance with a shape of the second one of the valve seat (Modified Fig. 3 above - A (as described 
Re claim 3:
Tschirschke discloses wherein the deformable portion (11) is a disk spring (Para 19 - “spring disk”) having an annular (Para 24 - “annular”) spring portion (18, bead - Para 24 (a type of annular spring portion as described in Para 24)), and in the fully closed state of the bypass passage (as shown in Fig. 3), the spring portion (18) is curved in a 14P1S20180473USradial direction of the spring portion (see Fig. 3 - 18 is shown curved in a direction which one having ordinary skill in the art would recognize as a radial direction of 18) and protrudes from the first one of the valve seat (Modified Fig. 3 above - A (as described above)) and the wastegate toward the second one of the valve seat and the wastegate (10)(see Fig. Modified Fig. 3 above - 18 is shown protruding from A toward 10).
Re claim 4:
Tschirschke discloses wherein a wastegate (10, flap arrangement - Para 18 (a type of wastegate as described in Para 18)) is configured to selectively open and close a downstream end (9, turbine housing outlet - Para 18 (see Fig. 1 and Para 18 where turbine housing outlet 9 is shown and described as a downstream end of 19))(see Fig. 1 and Para 19 - “…flap arrangement 10…thus closes off the wastegate duct 19…when .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cizek (U.S. 2012/0210709).

    PNG
    media_image2.png
    555
    564
    media_image2.png
    Greyscale

Modified Fig. 9
Re claim 1:
Cizek discloses a turbocharger (120, turbocharger - Para 14) comprising: 
a turbine housing (310, housing - Para 17 (a type of turbine housing as it is described in Para 17 and shown in Fig. 3 housing turbine wheel 322)) that accommodates a turbine wheel (322, turbine wheel - Para 17) and has a bypass 
a wastegate (950, plug - Para 45 (a type of wastegate as described in Para 45 and shown in Fig. 9)) that is attached to the turbine housing (see Fig. 9 and Para 54 - “housing may include a bore configured to receive a … plug”) and selectively opens and closes the bypass passage (Para 53 - “plug configured to selectively open or close the passage”), wherein 
a valve seat (Modified Fig. 9 above - A (person having ordinary skill in the art would recognize element A as a type of valve seat (see Fig. 9 for detail))) for the wastegate is provided at an open edge (Modified Fig. 9 above - B (person having ordinary skill in the art would recognize element B as a type of open edge)) of the bypass passage in an inner wall surface (Modified Fig. 9 above - C (person having ordinary skill in the art would recognize element C as a type of inner wall surface)) of the turbine housing (see Fig. 9), 

the deformable portion (923) is configured to be deformed in accordance with a shape of the second one of the valve seat and the wastegate by contacting the second one of the valve seat and the wastegate (Para 47 - “ring 923, or the ridge 973 and the ring 923 may be configured to wear, deform or otherwise change shape to enhance sealing of a wastegate opening defined by the housing 913. As described herein, material of construction of the ring 923 may be optionally selected for suitable plasticity to deliver adaptation by wear, deformation or wear and deformation on the ring 923 and not on the ridge 973.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cizek (U.S. 2012/0210709).
Re claim 2:
Cizek discloses wherein the deformable portion (923) is an abradable portion (Para 30 - “such a material or materials may be selected that can adapt whether by abrasion…”) that is made of a material having a machinability index greater than that of materials of the wastegate (see Fig. 9 and Para 47 - “material of construction of the ring 923 may be optionally selected for suitable plasticity to deliver adaptation by wear, on the ring 923 and not on the ridge 973” (See Fig. 9 - for 923 to have suitable plasticity such that it wears while 973 (part of wastegate) does not, inherently requires that the machinability index of 923 be greater than that of 973; This is further evidenced by the definition of “Machinability” found at Wikipedia which states- “…Materials with good machinability (free machining materials) require little power to cut, can be cut quickly, easily obtain a good finish, and do not wear the tooling much.” (Machinability. (n.d.). In Wikipedia. Retrieved October 10, 2020, from https://en.wikipedia.org/wiki/Machinability) - this definition describes the inverse relationship between machinability and wear, and for element 923 to wear while element 973 does not requires that element 923 have a higher machinability index than element 973).
Cizek fails to explicitly disclose wherein the deformable portion is made of a material having a machinability index greater than that of the valve seat.
Cizek teaches wherein a deformable portion (970, ridge - Para 45 (a type of deformable portion as described in Para 45 - “wear…of the ridge 970”)) is made of a material (see Fig. 9, material cross section of 970 shown) having a machinability index greater than that of a valve seat (910, housing - Para 45 (a type of valve seat as shown in Fig. 9 and described in Para 45))(see Fig. 9 and Para 45 - Para 45 describes “In a closed position, the ridge 970 contacts the surface 925” (925 is part of 910 as shown in Fig. 9) and thereby causing “wear… of the ridge 970”; and for 970 to wear by being brought into contact with 925/910 inherently requires that the machinability index of 970 to be greater than that of 925/910; This is further evidenced by the definition of “Machinability” found at Wikipedia which states- “…Materials with good machinability and do not wear the tooling much.” (Machinability. (n.d.). In Wikipedia. Retrieved October 10, 2020, from https://en.wikipedia.org/wiki/Machinability) - this definition describes the inverse relationship between machinability and wear, and for 970 to wear by being brought into contact with 925/910 requires that element 970 have a higher machinability index than that of element 925/910).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have concluded that the material of elements 910 and 913 are the same (see Fig. 9 - a constant material cross section for elements 910 and 913 is shown (each described as “a housing” - see Para 45 and 47)) and that the material of elements 970 and 973 are the same (see Fig. 9 - a constant material cross section for elements 970 and 973 is shown (each described as a “ridge” - see Para 45 and 47)), and therefore that the deformable portion (923) is made of a material having a machinability index greater than that of the valve seat (Modified Fig. 1 above - A (part of 913))(one having ordinary skill in the art would have concluded 913/910 and 973/970 are the same material, and 970 is described wearing against 910 as shown in Fig. 9 and described in Para 45 (machinability index of 970 greater than 910) while 923 is described wearing against 973 in Para 47 (machinability index of 923 greater than 973), and therefore 923 must have a greater machinability index than 913 (i.e. 970/973 described with a greater machinability index than 910/913, and 923 described with a greater machinability index than 970/973, and therefore 923 must have a greater machinability index than 910/913))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the reasoning above with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mallett et al. (U.S. 2016/0032818) discloses a turbocharger (10) with a wastegate (32) wherein a deformable portion (43) is provided on the wastegate (see Fig. 3 and Para 42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/22/21